PER CURIAM.
Motion by the Board of Education of Floyd County for an appeal from a judgment of the Floyd Circuit Court adjudging that Walter Frasure is entitled to a continuing service contract as a teacher, and awarding him $1,070 as recompense for an unauthorized reduction of his salary for the school year 1958-59.
It is our opinion that the judgment is correct, under the rulings in Williamson v. Cassady, 311 Ky. 666, 224 S.W.2d 934; Board of Education of Bath County v. Hogge, Ky., 239 S.W.2d 459; Board of Education of Floyd County v. Moore, Ky., 264 S.W.2d 292; Taylor v. Hampton, Ky., 271 S.W.2d 887; and Cooksey v. Board of Education of Fairview Independent School District, Ky., 316 S.W.2d 70.
The motion for an appeal is overruled and the judgment stands affirmed.